Exhibit 10.32

AGREEMENT FOR SALE OF LIMITED PARTNERSHIP INTEREST

RESTAURANT CONCEPTS OF KENTUCKY LIMITED PARTNERSHIP

Whereas, the General Partner (Kentucky Restaurant Concepts, Inc.) and Limited
Partners (Vali Lowrie-Reed; IS Investments, Inc.; Smeets Investments LLLP; Lila
Phyllis Titello, Trustee of the Titello Family Trust B; Ltd. Investment Group,
LLC; Marty Egan; Greg Lapp; Regis Dahl; Eric Peterson; Harold Gorden; and James
White) of Restaurant Concepts of Kentucky Limited Partnership collectively own
100% interest in Restaurant Concepts of Kentucky Limited Partnership.

Whereas, per majority vote, the General Partner and Limited Partners wish to
sell 100% of their Partnership interests in Restaurant Concepts of Kentucky
Limited Partnership.

Whereas, VCG Holding Corp. wishes to purchase 100% of the Limited Partnership of
Restaurant Concepts of Kentucky Limited Partnership.

The parties agree, represent, and warrant as follows:

 

  1. The following General Partner and Limited Partners represent and warrant
that he or she owns the following interest in Restaurant Concepts of Kentucky
Limited Partnership free and clear of any encumbrance:

 

Kentucky Restaurant
Concepts, Inc.

   1 %

Vali Lowrie-Reed

   51 %

IS Investments, Inc.

   9 %

Smeets Investments LLLP

   9 %

Lila Phyllis Titello, Trustee
of the Titello Family Trust B

   9 %

Ltd. Investment Group LLC

   8 %

Marty Egan

   3 %

Greg Lapp

   3 %

Regis Dahl

   2 %

Eric Peterson

   2 %

Harold Gorden

   2 %

James White

   1 %

 

  2. The General Partner and Limited Partners agree to sell and VCG Holding
Corp. agrees to buy the 100% Partnership interests.



--------------------------------------------------------------------------------

  3. The effective date of this sale shall occur on or before January 10, 2007,
at a time and place mutually agreeable to the parties.

 

  4. VCG Holding Corp. shall issue the General Partner, Kentucky Restaurant
Concepts, Inc. 8000 shares of VCG Holding Corp. common stock.

 

  5. VCG Holding Corp. shall issue the Limited Partners a total of 792,000
shares of VCG Holding Corp. common stock in the following proportions:

 

Vali Lowrie-Reed    408,000 shares

IS Investments, Inc.

   72,000 shares

Smeets Investments LLLP

   72,000 shares

Lila Phyllis Titello, Trustee
Of the Titello Family Trust B

   72,000 shares

Ltd. Investment Group LLC

   64,000 shares

Marty Egan

   24,000 shares

Greg Lapp

   24,000 shares

Regis Dahl

   16,000 shares

Eric Peterson

   16,000 shares

Harold Gorden

   16,000 shares

James White

   8,000 shares

 

  6. Upon signing this Agreement, VCG Holding Corp. shall have the stock
transfer agent execute certificates in the above specified shares.

 

  7. This Agreement and all terms and provisions hereof shall be true as of the
time of closing and shall survive the closing.

 

  8. This Agreement shall be binding upon the parties hereto and their
respective successors, personal representatives, heirs and assigns; however, no
party hereto shall have any right to assign any of its rights or obligations
pursuant to the Agreement except with the prior written consent of all of the
parties.

 

  9. This Agreement sets forth the entire agreement of the parties with respect
to the subject matter hereof and may not be amended or modified except in
writing subscribed to by all such parties.

 

  10. This Agreement is entered into in the State of Colorado and shall be
governed in all respects by the laws of the State of Colorado.

 

  11.

Any controversy of claim, including any claim or misrepresentation arising out
of or related to this Agreement or any contract or agreement entered into
pursuant to this Agreement shall be settled by arbitration.



--------------------------------------------------------------------------------

 

The decision awarded by the arbitrator shall be final and binding and the award
so rendered shall be entered in any court having jurisdiction there under. The
arbitration shall be under the rules of the American Arbitration Association.

 

  12. Any party bringing any claim or action that is determined to be in
violation of or covered by this Agreement shall pay the entire cost of the
arbitration and shall pay the attorney’s fees and costs incurred by the
prevailing party.

GENERAL PARTNER:

 

Kentucky Restaurant Concepts, Inc.    

/s/ Troy H. Lowrie

    January 10, 2007 Troy Lowrie, President     Date LIMITED PARTNERS:    

/s/ Vali Lowrie-Reed

    January 10, 2007 Vali Lowrie-Reed     Date

/s/ Jay Dinkelmann

    January 10, 2007 IS Investments, Inc.     Date

/s/ Johan A. Van Baal

    January 10, 2007 Smeets Investments LLLP     Date

/s/ Lila Phyllis Titello

    January 10, 2007 Lila Phyllis Titello, Trustee of theTitello Family Trust B
    Date

/s/ Micheal Ocello

    January 10, 2007 Ltd. Investment Group LLC     Date

/s/ Marty Egan

    January 10, 2007 Marty Egan     Date



--------------------------------------------------------------------------------

/s/ Greg Lapp

  January 10, 2007 Greg Lapp   Date

/s/ Regis Dahl

  January 10, 2007 Regis Dahl   Date

/s/ Eric Peterson

  January 10, 2007 Eric Peterson   Date

/s/ Harold Gorden

  January 10, 2007 Harold Gorden   Date

/s/ James White

  January 10, 2007 James White   Date